DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on March 26, 2021.  As directed by the amendment: new claim 21 has been added.  Thus, claims 2-18 and 20-21 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 and 20-21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 18, lines 13-14 recite the limitation “the vibration motor is suspended from the bed frame support surface by the at least one flexible connector,” which renders the claim unclear.  Lines 9-10 of claim 18 recites “an attachment means for attaching the flexible 
Regarding claim 11, lines 1-3 recite the limitation “wherein the flexible connector comprises a loop connector adapted to attach the flexible connector to the bed frame support surface,” which renders the claim unclear.  Claim 18, from which claim 11 depends, recites “an attachment means for attaching the flexible connector to the bed frame support surface.”  Therefore, it is unclear what structure is disclosed for the attachment means if the flexible connector has structure to connect to the bed frame support surface.  Claims 12 and 14 suffer\s from a similar deficiency.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-18 and 20-21 rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2013/0289770 to Rawls-Meehan (herein Rawls) in view of US Pat. Pub. 2011/0251535 to Bender (herein Bender).
Regarding claim 18, Rawls discloses a bed facility (adjustable bed facility 102, Fig. 1A) comprising a bed frame support surface (lateral surface 508, Fig. 1B) comprising a lateral and longitudinal support element defining an opening (lateral surface 508 defines an opening in which the vibration motor 132 may be mounted, Para. [0237]); and a vibration motor assembly (vibration motor assembly, Fig. 5C) comprising a vibration motor (at least one vibration motor 132, Para. [0207], Fig. 35C); at least one flexible connector (flexible connector 510, Fig. 5C) adapted to suspend the vibration motor from a bed frame support surface (flexible connectors 510 attach the motor 132 to the bed, Para. [0239], Fig. 5C); a controller adapted to control the vibration motor (controller 150, Para. [0236]); and an attachment means for attaching the flexible connector to the bed frame support surface (screw 512 cooperates with the shape of the flexible connector 510 to connect the motor 132 to the bed frame, Para. [0238], Fig. 5C), wherein the vibration motor is suspended from the bed frame support surface by the at least one flexible connector (vibration assembly is attached to the lateral surface 508 by the flexible connector, Paras. [0239] and [0243]), and the controller is associated with the bed frame support surface or other component of the bed facility (the controller 150 is incorporated in the adjustable bed, Fig. 1B), the at least one flexible connector is attached to the support element to suspend the vibration motor from the bed frame support (“the vibration motor 132 may be suspended from the adjustable bed facility 102 section using at least one flexible connector 510 between the vibration motor 132 and…the lateral surface 508,” Para. [0239]).
Rawls has a bed frame support surface (102) for supporting a mattress (124) and having an opening (Para. [0237]) for supporting the vibrator motor (132, see Fig. 5C of Rawls).  Rawls’ support surface lacks a plurality of lateral support elements and a plurality of longitudinal elements defining a plurality of openings.  However, Bender in Para. [0052] lines 1-4 teaches a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed frame support of Rawls with a bed frame support formed of a plurality of lateral and longitudinal support elements as taught by Bender since it is a different form to support the user and it allows the individually formed frame pieces (Bender Para. [0054] lines 8-10) to be modularly replaced or repaired.
Regarding claim 2, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the controller is adapted to control one or more of vibration frequency or vibration intensity of the vibration motor (controller 150 control the vibration modes, which may include changing the vibration frequency, Paras. [0235]-[0236]).
Regarding claim 3, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the controller is adapted to wirelessly receive a command from a remote control for control of the vibration motor (remote control 118 sends control signals to the controller 150 for varying the vibration modes, Para. [0236]).
Regarding claim 4
Rawls further discloses wherein the flexible connector is removable attachable to the vibration motor (“flexible connector 510 may connect in removable fashion to the vibration motor 132 by such means as a loop or hook,” Para. [0239]).
Regarding claim 5, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Rawls further discloses wherein the vibration motor comprises at least one opening through which the flexible connector is adapted to pass to suspend the vibration motor (“the flexible connector 510 may pass through one or more openings in the vibration motor 132” to attach the motor to the bed, Para. [0239]).
Regarding claim 6, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the flexible connector is permanently attached to the vibration motor (“The flexible connector 510 may be permanently attached to the vibration motor 132,” Para. [0239]).
Regarding claim 7, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the flexible connector comprises a flexible rope (“flexible connector 510 may be made of a vibration-dampening, flexible, not ultra-rigid material such as rubber rope,” Para. [0239]).
Regarding claim 8
Rawls further discloses wherein the vibration motor assembly further comprises at least two flexible connectors adapted to suspend the vibration motor (a plurality of flexible connectors may be used to hold the vibration motor in place, Figs. 5C and 5E).
Regarding claim 9, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the flexible connect is adapted to dampen vibration of the vibration motor (“flexible connector 510 may be made of a vibration-dampening…material,” Para. [0239]).
Regarding claim 10, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the vibration motor assembly further comprises a housing (housing 520, Fig. 5F) adapted to mount to the bed frame support surface and at least partially enclose the vibration motor and the flexible connector (housing 520 attaches to the bedframe and encloses the flexible connector and the vibration motor, Para. [0240], Fig. 5F).
Regarding claim 11, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the flexible connector comprises a loop connector adapted to attach the flexible connector to the bed frame supports surface (the “screws 512… are screwed into the board or lateral surface 102 [of the bedframe] and there exists a gap between the screw head 514 and the lateral surface 102 sufficient to accommodate the connecting method 518,” and “the connecting method 518 may be a loop in the end of the flexible connector 510,” Para. [0239], Figs. 5C-5D).
Regarding claim 12, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the flexible connector comprises a hook connector adapted to attached the flexible connector to the bed frame support surface (the “screws 512… are screwed into the board or lateral surface 102 [of the bedframe] and there exists a gap between the screw head 514 and the lateral surface 102 sufficient to accommodate the connecting method 518,” and “the connecting method 518 may be…a hook-like attachment at the end of the flexible connector 510,” Para. [0239]).
Regarding claim 13, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the vibration motor assembly comprises the attachment means for attaching the flexible connector to the bed frame support surface (the connecting method 518 attaches the connector the frame and may be loops, hooks or brackets, Para. [0239]).
Regarding claim 14, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Rawls further discloses wherein the attachment means for attaching the flexible connector is selected from the group consisting of a hook element, a screw or bolt element, a flexible plastic tie element, a hook-and-loop fastening element, a bracket element, and combinations thereof (connecting method 518 may be a hook or loop which cooperates with a screw, Para. [0239]).
Regarding claim 15
Rawls further discloses wherein the vibration motor assembly comprises the attachment means for attaching the controller to the bed frame support surface (a bracket 504 is used to secure to the bed frame, Para. [0238]).
Regarding claim 16, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 15.
Rawls further discloses wherein the attachment means for attaching the controller is selected from the group consisting of a hook element, a screw or bolt element, a flexible plastic tie element, a hook-and-loop fastening element, a bracket element, and combinations thereof (attachment can be made through a bracket 504, Para. [0238]).
Regarding claim 17, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses the assembly further comprising a remote control adapted to transmit a commend to the controller for control of the vibration motor via a wired or wireless communication link to the controller (remote control 118 wired or wirelessly sends control signals to the controller 150 for varying the vibration modes, Paras. [0236] and [0248]).
Regarding claim 20, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the bed frame support surface is an adjustable bed frame comprising at least one articulating section (adjustable bed facility 102 may have more than one articulating section, Fig. 10B); and the bed facility further comprises an actuator associated with the adjustable bed frame and adapted to move the at least one articulating section (actuator 120 adjusts the articulating bedframe, Para. [0114], Fig. 7).
Regarding claim 21, the modified Rawls discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Rawls further discloses wherein the controller is associated with the bed frame support surface (the controller 150 is incorporated in the adjustable bed, Fig. 1B); the vibration motor assembly comprises the attachment means for attaching the controller to the bed frame support surface (a bracket 504 is used to secure the controller 150 to the bed frame, Para. [0238]); and the attachment means for attaching the controller comprises a bracket element (attaching the controller 150 to the bed facility can be made through a bracket 504, Para. [0238]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 7, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,064,784 to Rawls-Meehan (herein “the reference claim”) in view of  US Pat. Pub. 2011/0251535 to Bender and US Pat. Pub. 2013/0289770 to Rawls-Meehan (herein Rawls), collectively.
Regarding the instant claim 18
However, Bender teaches a vibrating bed (see fig. 1, the chair can read on a bed since it can allow a user to sleep on it, also see para. [0053], lines 6-8) including the bed frame support surface comprising a plurality of lateral support elements and a plurality of longitudinal support elements defining a plurality of openings (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support surface of the patented claim with a plurality of lateral support elements and a plurality of longitudinal support elements as taught by Bender, since it is a cheaper way to provide support by saving material and would perform equally well to support the user and the vibrator. 
The reference claim, as modified above, is silent as to an attachment means for attaching the flexible connector to the bed frame support surface.
However, Rawls teaches an adjustable bed facility (Fig. 1) including an attachment means for attaching the flexible connector to the bed frame support surface (screw 512 cooperates with the shape of the flexible connector 510 to connect the motor 132 to the bed frame, Para. [0238], Fig. 5C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible connector of the modified reference claim to include an attachment means as taught by Rawls in order to be able to facilitate connection/disconnection of the vibration motor from the support frame for repair or replacement.
Regarding the instant claim 7
The reference claim further discloses wherein the flexible connector comprises a flexible rope (wherein the flexible connector is a flexible rope).
Regarding the instant claim 20, the modified reference claim discloses all the claimed limitations, as discussed above with respect to the instant claim 18.
The reference claim further discloses wherein: the bed frame support surface is an adjustable bed frame comprising at least one articulating section (an adjustable bed frame comprising at least one articulating section); and the bed facility further comprises an actuator associated with the adjustable bed frame and adapted to move the at least one articulating section (an actuator associated with the adjustable bed frame and adapted to move the at least one articulating section).

Claims 4, 5, 7, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,864,137 to Rawls-Meehan (herein “the reference claim 5”) in view of US Pat. Pub. 2011/0251535 to Bender and US Pat. Pub. 2013/0289770 to Rawls-Meehan (herein Rawls), collectively.
Regarding the instant claim 18, the reference claim 5 discloses a bed facility (fixed bed facility) comprising: a bed frame support surface (fixed bed frame comprising a support surface); and a vibration motor assembly (vibration motor, flexible connector, and controller) comprising: a vibration motor (vibration motor), at least one flexible connector adapted to suspend the vibration motor from a bed frame support surface (a vibration motor suspended from the support surface adjacent the opening by at least one flexible connector), a controller adapted to control the vibration motor (a controller…adapted to control the vibration motor), wherein: the vibration motor is suspended from the bed frame support surface by the at least one flexible connector (a 
The reference claim 5 is silent as to the bed frame support surface comprising a plurality of lateral support elements and a plurality of longitudinal support elements defining a plurality of openings.
However, Bender teaches a vibrating bed (see fig. 1, the chair can read on a bed since it can allow a user to sleep on it, also see para. [0053], lines 6-8) including the bed frame support surface comprising a plurality of lateral support elements and a plurality of longitudinal support elements defining a plurality of openings (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support surface of the patented claim with a plurality of lateral support elements and a plurality of longitudinal support elements as taught by Bender, since it is a cheaper way to provide support by saving material and would perform equally well to support the user and the vibrator. 
The reference claim 5, as modified above, discloses the opposing ends of the flexible rope are attached to a bottom exterior surface of the fixed bed frame support surface on opposing sides of the opening.  It appears there is an attachment means for attaching the flexible connector to the bed frame.  
Even if it doesn’t have an attachment means for attaching the flexible connector to the bed frame support surface.  However, Rawls teaches an adjustable bed facility (Fig. 1) including an attachment means for attaching the flexible connector to the bed frame support surface (screw 512 cooperates with the shape of the flexible connector 510 to connect the motor 132 to the bed frame, Para. [0238], Fig. 5C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible connector of the modified reference claim to include an attachment means as taught by Rawls in order to be able to facilitate connection/disconnection of the vibration motor from the support frame for repair or replacement.
Regarding the instant claim 4, the modified reference claim 5 discloses all the claimed limitations, as discussed above with respect to the instant claim 18.
The reference claim 5 further discloses wherein the flexible connector is removably attachable to the vibration motor (wherein the flexible connector is removably attached to the vibration motor).
Regarding the instant claim 5, the modified reference claim 5 discloses all the claimed limitations, as discussed above with respect to the instant claim 18.
The reference claim 5 further discloses wherein the vibration motor comprises at least one opening through which the flexible connector is adapted to pass to suspend the vibration motor (wherein the vibration motor comprises at least one opening through which the flexible connector passes to suspend the vibration motor).
Regarding the instant claim 7
The reference claim 5 further discloses wherein the flexible connector is a flexible rope (the flexible connector is a flexible rope).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 2-18 and 20-21 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Rawls and Bender.
Applicant’s arguments with respect to the first reason for modification (see Page 10 lines 2-4 of the Arguments), with respect to the second reason for modification (see Page 10 lines 4-9 of the Arguments), and with respect to the lack of citation to the art for motivation (see Page 10 lines 10-11) have been considered; but are considered moot in view of the present rejection of the claims.
Applicant's arguments with respect to the combination of Rawls in view of Bender to teach a plurality of openings have been fully considered but they are not persuasive.  Specifically, on page 10 lines 13-32 of the arguments, Applicant asserts that one of ordinary skill could not modify Rawls in view of Bender to arrive at the recited bed facility because the proposed modification of Rawls’ to include a plurality of openings as taught by Bender would necessitate incorporation of Bender’s mounting plate 150 to attach the vibration transducer 140 to the frame.  Such a combination, Applicant argues, would replace the flexible connectors of Rawls; and thereby the combination of Rawls and Bender would not recite every limitation of the claim.
The Examiner disagrees.  In both the previous office action and in the current action (see Paras. 12-13 of the final office action mailed September 28, 2020, and Paras. 12-13 of the instant action), the Examiner relies upon the Bender reference only to teach the plurality of lateral and longitudinal support elements including a plurality of openings instead of a single opening.  The Examiner does not rely on Bender to modify how the vibration motor is mounted to the bed frame; therefore the combination of Rawls in view of Bender does not remove the flexible connectors of Rawls, contrary to Applicant’s assertion.
Therefore, the rejection of claims 2-18 and 20 still stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0246579 to Cohen, US 2013/0061396 to Lafleche, US 2017/0354265 to Kramer et al, US 2017/0333271 to Kramer et al, US 2017/0312155 to Copetti, US 2017/0290739 to Shin et al, US 2017/0238716 to Kramer, US 2017/0035638 to Koenig, US 2017/0000685 to Rohr et al, US 2013/0104906 to Richards et al, US 2016/0143803 to Portales, US 2016/0113410 to Ermalovich, US 2016/0030280 to Jones et al, US 2010/0231421 to Rawls, US 2009/0100599 to Rawls, US 2014/0200495 to Jones, US 2014/0188018 to Vaughn, US 2013/0276234 to Rawls, US 2009/0139029 to Rawls, and US 2013/0042413 to Cao, US 2014/0189957 to Mijan, US 3,955,222 to Pater, US 3,799,153 to Short, US 3,732,860 to Thurmer, and US 2017/0348186 to Garcia each recite an adjustable bed with vibratory elements to massage the user.
US 4,681,096 to Cuervo, US 3,613,673 to La Hue, US 3,048,167 to Kamp, US 4,535,760 to Ikeda et al, and US 9,474,683 to Mortimer et al each recite a vibrating unit suspended by flexible supports to a support surface.
US 6,978,498 to Gavela Vazquez recites a bed frame that has a plurality of longitudinal and lateral support elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785